Citation Nr: 0329565	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysthymia, with symptoms of mood swings, depression, 
difficulty sleeping, and memory problems, to include as due 
to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diarrhea with alternating constipation, to include as due to 
an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
numbness and tingling in the extremities, to include as due 
to an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
rashes, to include as due to an undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
muscle cramps, to include as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gynecological disorder, to include as due to an undiagnosed 
illness.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
shortness of breath, to include as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from February 1987 to August 
1987 and from November 1990 to June 1991, including in the 
Southwest Asia theatre of operations.  Her claim comes before 
the Board on appeal from a May 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  

During a hearing held before the undersigned in May 2003, the 
veteran testified that she wished to withdraw her appeal on 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  See Tr. At 2 (May 22, 
2003).  The Board acknowledges the veteran's withdrawal, 
however, at the time of the hearing, there was no such claim 
on appeal.  Rather, in its May 2002 rating decision, from 
which this appeal ensues, the RO did not decide the issue of 
whether the veteran was entitled to service connection for 
PTSD.  


REMAND

The veteran seeks to reopen previously denied claims of 
entitlement to service connection for multiple conditions 
allegedly incurred while serving in the Persian Gulf in 
support of Operation Desert Storm.  Additional development is 
necessary before the Board can decide these claims.  

While the veteran's claim was pending, the regulatory 
provision governing claims to reopen, 38 C.F.R. § 3.156, was 
amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  However, 
the RO did not inform the veteran of the amendment, cite the 
amended regulation in a supplemental statement of the case, 
or consider the veteran's claims pursuant thereto.  

In addition, while the veteran's appeal was pending, 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
eliminated the need for a claimant to submit a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  

The United States Court of Appeals for Veterans Claims 
(Court) has since mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As noted, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103(A) (West 2002).  Accordingly, if 
on remand, VA reopens any of the veteran's claims, it should 
then determine whether it should take other action on the 
reopened claims to comply with the notification and 
development requirements of the VCAA to include scheduling 
the veteran for appropriate examinations.

VA notified the veteran of the VCAA in a letter dated March 
2002.  Therein, VA instructed the veteran to submit 
additional pertinent evidence within 30 days of the date of 
the letter, but also indicated that the veteran had up to one 
year following the date of the letter to submit such 
evidence.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, No. 02-7007,-7008,-7009,-7010 (Fed. Cir. 
Sept. 22, 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 3.159(b)(1), which allowed the RO to adjudicate 
the claim based on the evidence of record at the end of the 
30 day period, as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

In response, the veteran submitted no additional evidence 
other than written statements at that time and her 
representative submitted a VA Form 646 indicating that the 
veteran rested her appeal on the evidence of record.  In 
addition, after the expiration of the one-year period from 
the date of notification of the VCAA, the veteran testified 
at a hearing held before the undersigned.  Further, at the 
time of that hearing, she submitted a written statement, 
private treatment records, a statement from her former 
platoon leader regarding another veteran, and a statement 
from another individual who served with the veteran.  By so 
doing, she clearly was not prejudiced by the reference to the 
30-day response period in the March 2002 letter.  Regardless, 
to ensure that the veteran is afforded due process of law, if 
VA reopens any claim on Remand, it should then inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

This claim is REMANDED to the RO for the following 
development:

1.  VA should readjudicate the veteran's 
claims pursuant to 38 C.F.R. § 3.156 
(2003).  In readjudicating the veteran's 
claim, the RO should ensure that the 
evidence submitted to the Board in 
conjunction with the veteran's Board 
hearing in May 2003 is considered.  If VA 
denies any benefit sought on appeal, it 
should provide the veteran and her 
representative a supplemental statement 
of the case, which cites the 
aforementioned regulation, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

2.  If the RO reopens any of the 
veteran's claims, it should then review 
the claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with recent 
legal precedent as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
including obtaining pertinent evidence 
and scheduling the veteran for 
appropriate examinations, if necessary to 
make a decision on the claims,   

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board intimates no opinion, 
favorable or unfavorable, as to the merits of these claims.  
The veteran is free to submit any additional argument and 
evidence she wishes to have considered in connection with her 
appeal; however, she is not required to act unless otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




